Citation Nr: 1008617	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1968 to 
July 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in September 2006.  A transcript of the hearing is associated 
with the claims files. 

This case was previously before the Board in February 2007, 
at which time the Board denied the Veteran's claim for 
entitlement to service connection for a right hip disability.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2009, the Court vacated the Board's decision and 
remanded the case to the Board for action consistent with the 
Court's decision.  


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a right hip disability is decided.

A review of the Veteran's service treatment records (STRs) 
shows that at his November 1967 enlistment examination his 
hip was found to be clinically normal upon examination.  In 
July 1968 the Veteran was seen on three separate occasions 
for right hip pain and stiffness.  In August 1968 the Veteran 
was sent for an orthopedics consultation to evaluate his 10 
month history of right hip pain.  At that time there were no 
orthopedic findings to account for the Veteran's reported 
symptomatology.  In November 1968 the Veteran was again seen 
for right hip pain.  At that time he reported a 14 month 
history of right hip pain, a time frame that would put the 
onset of the Veteran's right hip pain prior to his June 1968 
entrance into active service.  At that time the Veteran also 
reported that a family physician had diagnosed him with right 
hip bursitis prior to his entrance into active service.  In 
November 1968 the Veteran was diagnosed with chronic muscle 
strain of the right hip.  The Veteran was seen again for 
right hip pain on two separate occasions in July 1969.  At 
his separation examination in July 1970, the Veteran checked 
"yes" when asked if he had ever experienced cramps in his 
legs and occasional leg craps were noted by the examiner.  
There was no mention on the examination report specifically 
of a problem with the Veteran's right hip.

In June 1974 the Veteran underwent an Army Reserve re-
enlistment examination.  At that time the Veteran checked 
"yes" when asked if he had experienced swollen or painful 
joints; cramps in legs; and arthritis, rheumatism, or 
bursitis.  Additionally, the examiner noted that right hip 
bursitis had been diagnosed by a civilian physician.  

At his September 2006 Board hearing the Veteran testified 
that he had experienced hip pain since prior to his active 
service and that the problems with his right hip nearly 
disqualified him from active service.  The Board notes that 
there is no documentation in the Veteran's STRs to 
corroborate this assertion.  The Veteran also reported that 
he had continued to experience right hip problems throughout 
his entire enlistment period.  The Veteran also testified 
that he had experienced problems with his right hip since his 
separation from active service in July 1970.  He reported 
that the problems and pain he experienced since his 
separation were the same types of symptoms he had experienced 
while he was on active duty.  The Veteran also testified that 
he had sought treatment in Baltimore, Maryland immediately 
following his separation from active service in July 1970.  
There is no documentation of this treatment of record.  
Additionally, the Veteran reported that the doctor who 
treated him at that time is "long gone" and "deceased."

The Veteran is competent to state when he first experienced 
pain in his right hip and that the symptoms have continued 
since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).    

In light of the Veteran's documented complaints of right hip 
pain in service and the Veteran's statements that he has had 
right hip pain since his separation from active service, the 
Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
currently present right hip disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, as discussed above, the Veteran has asserted 
that he had problems with his right hip prior to his entrance 
into active service, to the point where he reported that the 
nearly disqualified him from serving.  A Veteran is presumed 
to have been sound upon entry into the military, except as to 
conditions noted at the time of the acceptance, examination, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in physical examination reports are to be considered 
as "noted."  The Veteran's reported history of the pre-
service existence of a disease or injury does not constitute 
notation of such disease or injury, but is considered with 
all other evidence in determining if the disease or injury 
pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

In this regard, the Board notes that the evidence indicating 
that the Veteran had a right hip disability that pre-existed 
his active service is purely lay history provided by the 
Veteran.  There has never been a determination made as to 
whether there is clear and unmistakable evidence that the 
Veteran had a right hip disability which pre-existed his 
active service.

Accordingly, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of any currently present right hip disability, to 
include whether a right hip disability clearly and 
unmistakably pre-existed the Veteran's active service.

Additionally, current treatment records should be obtained 
before a decision is rendered in this case.

Accordingly, this case is remanded to the RO for the 
following actions:

1.	The RO should undertake appropriate 
development to obtain any pertinent, 
outstanding evidence, to include any VA 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present right hip disability.  The 
claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed, 
to include X-rays.  

Based upon the examination results and 
the review of the record, the examiner 
should provide the following opinions 
for any right hip disability the 
examiner determines has been present at 
any time during the pendency of the 
claim.

Is there a 50 percent or better 
probability that the disability was 
present in service and if so, did 
the disability clearly and 
unmistakably exist prior to the 
Veteran's entrance onto active duty?  

With respect to any such disability 
which the examiner believes existed 
prior to the Veteran's entrance onto 
active duty, did the disability 
clearly and unmistakably undergo no 
chronic increase in severity as a 
result of service?

With respect to any such disability 
which the examiner believes was not 
present during military service, is 
there a 50 percent or better 
probability that the disability is 
etiologically related to the 
Veteran's military service?
		
The rationale for all opinions 
expressed must be provided.

3.	The RO should undertake any other 
development it determines to be 
warranted.

4.	Then, the RO should readjudicate the 
Veteran's claim of entitlement to 
service connection for a right hip 
disability in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



